Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 7, 2021

                                       No. 04-19-00753-CR

                                          Paul PESINA,
                                            Appellant

                                                  v.

                                      The STATE of Texas,
                                            Appellee

                    From the 81st Judicial District Court, Wilson County, Texas
                                 Trial Court No. 18-10-161-CRW
                           Honorable Donna S. Rayes, Judge Presiding


                                         ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Liza A. Rodriguez, Justice

        Appellant’s pro se motion to audit records is denied as moot. The supplemental jury
instructions are contained in the supplemental clerk’s record.

           It is so ORDERED on January 7, 2021.

                                                                   PER CURIAM

           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        Clerk of Court